             Case 1:19-cv-11974-IT Document 102 Filed 03/27/20 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


 MELODY CUNNINGHAM and FRUNWI
 MANCHO, on behalf of themselves and all
 others similarly situated,

                         Plaintiff,
                                                                C.A. No. 1:19-cv-11974
 v.

 LYFT, INC., LOGAN GREEN, and JOHN
 ZIMMER,

                         Defendants.


                                       NOTICE OF APPEAL

         Defendants in the above-entitled matter hereby give notice that they appeal to the United

States Court of Appeals for the First Circuit from all aspects of this court’s order denying

arbitration on March 27, 2020, ECF No. 98.

Dated: March 27, 2020

                                              Respectfully submitted,

                                              LYFT, INC., LOGAN GREEN,
                                              and JOHN ZIMMER,

                                              By their attorneys,

                                              /s/ Jeffrey Y. Wu
                                              Jeffrey Y. Wu (pro hac vice)
                                              jeffrey.wu@mto.com
                                              MUNGER, TOLLES & OLSON LLP
                                              350 South Grand Avenue, 50th Floor
                                              Los Angeles, CA 90071
                                              Tel: (213) 683-9100

                                              James D. Smeallie (BBO No. 467380)
                                              jd.smeallie@hklaw.com
                                              David J. Santeusanio (BBO No. 641270)
                                              david.santeusanio@hklaw.com
                                              Michael T. Maroney (BBO No. 653476)


44029707.1
             Case 1:19-cv-11974-IT Document 102 Filed 03/27/20 Page 2 of 3



                                        michael.maroney@hklaw.com
                                        Andrew E. Silvia (BBO No. 681922)
                                        andrew.silvia@hklaw.com
                                        HOLLAND & KNIGHT LLP
                                        10 St. James Avenue, Boston, MA 02116
                                        Tel: (617) 523-2700
                                        Fax: (617) 523-6850

                                        Rohit K. Singla (pro hac vice)
                                        rohit.singla@mto.com
                                        Justin P. Raphael (pro hac vice)
                                        justin.raphael@mto.com
                                        MUNGER, TOLLES & OLSON LLP
                                        560 Mission Street, 27th Floor
                                        San Francisco, CA 94105
                                        Tel: (415) 512-4000

                                        Adele M. El-Khouri (pro hac vice)
                                        adele.el-khouri@mto.com
                                        MUNGER, TOLLES & OLSON LLP
                                        1155 F. Street, NW, 7th Floor
                                        Washington, DC 20004
                                        Tel: (202) 220-1100




44029707.1                                 2
             Case 1:19-cv-11974-IT Document 102 Filed 03/27/20 Page 3 of 3



                                    CERTIFICATE OF SERVICE

         I hereby certify that a true copy of the above document and any supporting documents

filed through the ECF system will be sent electronically to the registered participants as

identified on the Notice of Electronic Filing (NEF) and paper copies will be sent to the attorney

of record for any party indicated as non-registered participants on this 27th day of March 2020.


                                              /s/ Jeffrey Y. Wu
                                              Jeffrey Y. Wu




44029707.1                                       3
